OFFICE OF THE A’ITORNEY GENERAL OF TEXAS
                            AUSTIN




0r Thea daportssnt   en the abe
aa   rdlowiat




                       at to hold retnl
             *Those attwnuyo   ore ot the oplnloa that ?&are
       is itorlt to the argutoant that Texas laws ara unoen-
       rtltutlonal In sxoluding tireiua    oorporatloae    Uofnd
       businoao in Texas under propor     petita   fren~ hofd@t
                                                                         555


Rosomblo         B0rb Ford, Adulalntra6or,          Page 2


         lleenrea         to as11     beer.   A bthr 00 that   4ubj40t
         ha. bmn rwddb3a     t&la 0rfi00    tagether v&a 8
         lo66or requ93tla  6ha6 6hr f&w       he 0ubrJittod
         60 pm sor a awl Eng, Per t&i& ptwpoor the lot-
         tar aad brief acaawiw    thla latter with rogwst
         that the matter be oonridwob    find ruled upon la
         t&e l&ght OC t&a ~gumt0      (L~VMOO~.
                 *.   l      .l*
         ‘l’he lottw OS Us. 3. 3. ‘;ihltr nt the 1~ flra 0?
Clark,~4te a itogerr ot Dallas, Pozar, aocroapaaylng your
lzqolryis la part a8 foUm5t
               “On the first   of the prat 3aSway :?torea,
        Inoor oroto~     cat Texas war disR0lr~d arid tm
        op*ra ? loan OS their   ohala rlroeery frm that 61s~
        have bsen aoabtpokd ln 3mas by abe wreat QOU-
        oom uOaf0nng %ms,         tnoorpemte~,   of MAwylana.
        t;hortlp after tho t&r86 of 6hr year, i’aSb*lay
        dmres, fnoorporatod,      of !!oryland sgplisd for a
        retail beer dealer* a lie ato,
             We were adriwd  6&C pour dopnr6men6would
        aoomwarl~y hate 60 r&use ttwe perinftrbcoauee
         the applioantwe8 a oarpowtlea         ormtlist2 oukide
        US the      ;Jtrf*Toxear *o ~lseswaa
                                 of                 6he oatter
        with Nr, Pax6oa ad ho a rood 60 withhold a re-
        MS61 of .tbe pomlt0    tint f 1 ct.rthor sdvl00 rron
        tia*
                *Ati  6hla tlu  we would lib to r&z thet    you
        reqtiot      aa Q inion frixu the Attorney Crwrrral on
        the oonstitu t lmnall&y of that pmtilon of the Li-
        quworContra1 A06 r~uklng         ths applloan6,  ii a
         earparatlea,  to be orgaclerd aad absrtared unda
         the 16~s oi Toxwe    Ye do aof belirro ClurtHz%
         zmaztf       apl~alonawar8 the oona6l6u6lonaLi6y
                             t
                 =* . . .a
                 hrtiale         667-5,Vornon’LAuuotatod hnai %4e pro-
*idea     in part         a8 tollomtt
                 WAnp parson          dealring a llooarsr ar manufa0-
         turer,Uistflbutor,              or Mta.Xl dolor I’MWin
Xomrebla       Bert        FOrd, Admlaiatratior,        Psgr )


      moatloa          or la tsmtlxu irilr a pe6itfcia with t&
      Qounty         JUQe of the county la ashlohthe appkloakt
      doslror to ongam in StLahbualaem                       r#hioh pe61610a
      ahall atak aa rollmmr
            * . ..*

           “(3)  If 0 eerporatim, tha6 appllaea6 l8
      organlxed tmd ahartar8d umior,an6 hns exajills8
      with all amporation       law8 oi tbls State a
      bla ka MO& o      wetion,    6&t  the priaol
      of bllelnOem 18=%I 6he seuntp wharo otloh
      is so ht, and t&, pruldenb ormn           or shall mkko
      80 at 3 davlt that ha posrbrrmr all e"4 the qmllil~
      oatlona provided tn paragraph (1) ebmo.
            u..*.

                *If a retail           doalerr



                a.     l   l    l


                “(6)           Xt applloaat      tos Re6aSlurte    tloeaar iu
      a oorpre6len, rppllaation     ahsll rha                     that the
      presi&mt or wager     thoreot   has bwn                     a roaStlent
      of the ooua6y whetela                   6hs liosnre   is sOWht fer
                                                prooedlng6hb date of the
                                                oPf9.0~ of tho oorporatloa
                                               otllor tanner that WOulQ
                                                  awoh 110eaao la hi8 Ella
      I?af#,~
                It    is       ooatended    b attorneysSD? the forolgn          oar-
poratior,      that subseetloa             (3 1 OS Rrtielr 667-5,Ownoat          h.m
notatedPenal Cods, la urroanetitutlonal   beoaw~ 16 dealsa
to the furs&n aorporatloa   the ofuu11 protootioaof 6hr law
tier   ths Pourtaeath ~Amondaont to the (1~~616utioaOf u\o
Uslt ed Set 000
                Tbo attmaeys            f~,rthe foreign00~. ration !We
eub.slttod      an oxoollant           brl@f 3uppOT6h% the r r gsa6eatlOa*
                “ThO Texna Ll!@Or Oon6rOl hot ir intandod
      a8 8~ exwr0iss      aS tha polieo p0mrr OS the state
Z!!nor&lo     30~0 ibxd,           naaLnlntr8tor, Pago 4




              It    la otatad in Tore@ Jurlajmdenoe,701. 5, p. 5038
              “The golloe
                      puwer 1s broad and aotaprehenalvr~
     md              whloh agpar to be naaoonblo
            rogulatloas                              anl
     to promote tbn genen~ oomenloaoo 64 the publio
     wslfkreare not wbjsot to otkok aa oondttiaarl
      munbr   Ko doubt SB oxerolsrof ths polioopewer
     fa 0rUlnerUy uI &&piint  of private rightrl ret
     the rights of the indfvldual    muat leld to the pub-
     lia oafsty,  he&th and da&oft,      T0l p~~~eedon sad
     e.njoymwt PP nll.rl,&ts   am oub eot to mtloti  FOBM)D-
     able amditloas    a8 say be tI~8.m~
                                       d by the mverw
     authorityof the oountxyoematlsl to the aafotg,
                          oat, wood antor and moral0 or tbr ummunl-
                           proporty righsr are subjeot to the axis--
                           poi-mrIn f#aM.onf aad regulatlona   whioh
     are within the polieo pamr mast be sublsltted ta
     although thipy say be produetim OS’promrty 10tsn.~




           Xi is well rosognlscsd            thrt the pzoprlet)r of en
9xexoi5e o? th6 polloc, mm in                mbjsot to udlolal review;
enit the hw ,will ha dao f wed to            be lavali8    1I   it   is shmn
to oontxaveno the rlghtr of the              lndlvidual~        (‘3Mwrl
K. 18T. !?y.Co. v, JnprorsePent
                              Matrlat, ;r97Be We 2061.
              16 15       stat06    itk @miss Jkr1epruuenae, Yol* 9* p* 515t

          “The pollee poaez oonpreasada laws Pegulat-
     lag plaoor of public raoort, oocmonoarxlarn,
     miss of t ood produets   ths tzanataoturo UAXIsale
     of lntorlaanta, opomttcn   of alas, the profioiwoy
     or pem0n0 3410otngag9,in eorteln eOOujwlmar*
                                                                   Vol* 16‘
Q* 10271
             aA 8tato &as t&a rf&t to alabsiry   porsow
       angagad in ths oals of iawxfoatlryl   llq%oon,  Them
       is no oOaixion1.1bt to l we in the salr af suoh
       liquoxs, but a&    l $!le&.    which, without de-
       ni*l of equal pcotoa ien of the 1~8~ my br gtod
       to 8one end wlthheld fmia othorrs, or, hav
       pwtrd    m bo rorelced.   Aleo dnor t&o 9a option
       or oh. hultpYlMt               AmndJ!Ma*40 ulo rod*ral eon.
       rbttotioa         tho   01~1    poteotlon olauro doaa not
       appl to fntodoatlw         llquw   lnpeatwl into a Itate.
       In vt ew of them eo~lderatlons         and tha rsaeonubl..
       man oi nmny ola2tmltloatlone,       r4gulntloai  ~srtdain&
       to intortoating    liquors    and the stie theriW have,
       in thm a orlty of 08~~8 besa hold not invalid a8
       donYin tie equal mtoo~loa          of the lams but a few
       rreuletioru    have baen ha14 invalid on thin pound,*
                   Ye ham born uaabl8        to iind   say oamb wham a atste
has rttsm od by leijislatlon
                          to forbid                     a foreign oarporatlon
iroar eel1 p"
            ng artiolro           of oaru5eme @Ioh    the state pordtb
doumt~o oorporatlom               to aall*  Ordlnaril   , the qurstlon
wu@lly       00-a      ap whrro    l & a h   bar by lo J slatlvs       rnaotnwrt
atbeaqkd to dlnorimlnatr la favor af a doeuatio oorporatloo
la tex rattera.    fkmrer, there are other fnstmar8  where the
etak  by lrglslatloa   har attmpbl  to requira 6 fort&n OOF
poxatlon to do oer%al!~ EhlngB not required of aosimtla oor-
poretlone           howover,   far the purpo?ls of thlr      oplnfon      we do
not dean ft nsoaasary to dlmusr                 ouuh owam~

                   3eetlon 504, Vof* 16, Corpus durl8 ,?soundwa deal8



that  tb rtate doe8 Sot bsro ouoh right md it ie $samUy
held  tlmt it lo a dmlal bf equal robaOtioa Of law0 k, dlS-
or-to      in loglrlatloa  between 0Prrermt oorporatlona    sinply
bsoause oll~ is a domaiNe Oorpamt$on and the othar a SOrel6tI
                It ~111 be noted, however,  that tha above de-
ao bed rule oi law has been somewhat restrioted
Trtioe*                                              ln &to appll-
oation t0 the atis 0r IntoxlontLng   liquors.
Honorable Bert Ford, &nlnfstrator,              Prrgo 6


oonetruing a prwislon      0P the %113aourl Llguor Control Aot
w&&h provided fn &feet that        it web. tt.~lawful tar say pwmcm,
         artnershl    or oorporatloo rseldi0g viithdtlt thr, state
to sol'P alt, too9 f v8 or take ordora rer ‘*ho r,lla, of imtoxlctlt-
inr,   1iqWZr   within   th8   state rzoept by or       thro&yh   s   &al   lib
aeased nholasal~         liquor denlw Fho awe oomidsrid             for tL
pwposr ot tho Aot as im ~-&~entof aaid nonresldeat                   perron
flm,     iartnekrshlp or Oorpmcrtloa 0,s to haul or trenepet                 L
Ooxioatily      liquor,    or ouuoe to ba handled or tramported              ino
torloatiw       liquor,    In       amnor whataoover in or Into the
rtmte, for amlo, eta, “E’       T ie rrtatutr    further prooldda that         it
was unlawru1 for wlr ~&son in t&0 atate holding a lioemle
or prait      to sell beer or alt          liquor6 or holding. sag r&xl1
liquor dealer’8        llomae    or p8nnib, to ptrahar;e any nwb boor,
malt   llquar,or lntarloethg liquor               trwa any pdrson other
than tho browar, mmfaoturer,               or dfeOl.ll.er thsrutd, or regu-
laxly lioerwd        wholsssloror dfstdbutor            of bow, aanLt lSquor,
or other intoticst            liqum in the @Rae of mlt liquor               and
other loPorloatln& 91 quor           brewed mnnufaoturod 61 dis&lsd
in tam rtatrl or, to pudasaa rra.4 any Sr0w4r, ~ttuumttimr,
or dlstiilur,       say lntotioatlng liquor,        canufaotuxed ootaidr
of the stcto        lr o eptbrwh
                              t        a wholesaler      or distributor      In
the et&e      hobln&       atnd oparatw       under    I lioenee    or pesmlt
issued by tha SU&V~SO~ 0f liquor 00n&%                       ‘no statute at-
taobaa in this @am plaoad remtriotioas upon t&a dlrpoaitian
of iatori&aat~g~llquora          atipped by nonresidents         into Llismurl.
!Chey~aoulJ oalp bo sold in a oertain mtm~r and to oertaia
dcmlof'b. They uould. not be aold and dblivwed                  dirsotly   to
retail    llpwr     dealtw4~


               *he rqual proteotion         alawe   d-9 &at i~OVOI&
        the stat@ tron craking olaeaiZloatlon5          Of p3r50ne
        la the cmat?thnt of lwe Udder the polfoe ~OWP,
        but arm!ite wide rllaorstloa ia that ruglard and
        avo$ 81I what la don6 only v&m it ia without @5$
        reanorrsW.o basis, an8, uraly arbltrarp.             F;YMIin
        the aboenus of prrooP, f f any QbLt4 of I’aots 33811
        reseonablf    br oonaslvsd that would suntaln the
        olnsaiiiaation,     bho sxiatanoo 0r tbut       startA of
        fnota will b@ amwed.            The burden tr on the PartJ
        who assails     the olaissifiont:on      to 8hww thnt   it  is
        arbitrary.*
           ‘This owb furtbm holda t&it the attttutm       under
attack v;ere not uno~sn.~tltution:~.l end Void by r6)(103nof
fnfringfngaither          tho oosmaro* olaure,    or this equal protso-
t1on olauna,         or the aonskltutL3a.
              In Rippet ** Tama,        19) U. 3. 504, 2l# s.     ct.    516
the   oourt aald that a atate ;uy prohAbIt                          1-
                                                    the mlls of intox
asting     liquor     abwlutelp,    or It nay prohibit   it   aotilttiomlly.
          It is furtherstated  In the abare zmtloned                    @a88 of
Comeral Sale8 and Liquor Co. va Becker eb 81,:
               *The mla oelttantloa hero nado b7 pl.¶lntit?
      lr, that    b&g a rhol~ulr:d~ler,          but a-mnrrAdent
      of ULsaou~l,it 1s rorbiddcut by ~bhai,lqum Control
      Aot of Mismwri to ml1 llqcar to retail            liquor
      doaleta~ nhlle rssidant wtnloaale          dealam my do
      ath There oannot, I thfnb;,        be ~.rged as erletltg
      any dlsorl&n*tloa       la the rttatutss dttaoke       a8
      bstneen liquors ai rorolgn reaauhotuti~ and dt ;om
      of dometlo      manufaotur~) ror the agreed faots dls-
      ulose that bothbeor and dlatill.6           sQlrits of for-
      efgn mmuf8oburs      e&n be sold     and are being wld,
      la XlxibnourI by lfamaad tef&i6         wholasalers,
      wftheutlet or hlndrarm.          20, I think the wle
      quusetlon in tha owe is, la tho flaal analysis,
      ~whsthor the at&ate   OP !+?l~aourl  tmr the right under
       tbj polioa powor to requlr,cr by statute that l
      wholesala dealer in intoxiwitl~          liquor mat be
       B rcMdent of IIiBeourL        Thly is qocoaded~ by plain-
       tiff in ite brief to bo the rmls queatba UQ iOr
       ja&pxmt,     for it a&nits that ‘the sale bnela of
       t&a CfsorkPinatioa     ia rsstdent   or ~.Onreald~nO(b~~
       ..*
              *Plalritiff  bottorua 1ts aooatiultfon af aieorlc*.
       lnation on t&o al~e&eiu vlolatlon      by the aoowoood
       strwte    of the aoniuQxoo olawo of tha Podera Con-
       stJ,tu%ion snd OP that provi8ionof the htrtsenth
       Awwulnmt nhioh forbid8 arg rtsts to pwa E statute
       w$io&d~eg;ives     =y peroon of the equal wotwatlon
                     . l l l”
              Iti3 mrtatsd in tho once of Wgn            0. !Widges,      I.6
Ped. xp.      690:
               *If    a statute    purportfzqto hare bean waatsa
         to proteot     the pub120 health,   the pub110 mm&a, or
Iionornbla Eort ?5rd, Qa.hlatntor,          :%~a 19


     the publie wmty,      ba6 no zeal or eubatanthl    rw
     latfon to those obJeota or lo a gmlpbla inresion
     of the rIdIts  sedured by the fundacmtal      law, It
     umn0t  otati the test    ot 5wleututlonality.
               T;:b do not hold that d atnttb &ht       not gasa
     laws whloh would ooim wlthta tha aondemmatlcm of
     the oauTts,        soah r5r lwtmftoa     as those WhlOh have
     no relatiou        to the pub110 wwslrara, hsslth,     or
     morals.        A purr ta%fng aat OQ interstate ahlpmmtr
     to promote Ianbrratate industrlm            would &in*8 no
     l~~l~~h!~e eowwtfOn           with the poll@* po;rer of
                        9ut so 10% aa reaeonable,      baring mw
     httfon      to’tho properexaralsb of the poll043 ~\owers
     af a &state, oven tllou$h thb state mar obtnln Inal-
     dsntal.ly      8orzo rwbnw    thsmfmm, they fall tautrldm
     thr ~urvios of the iro~o~or C1awer Thio we oon-
     oelve to bo the true 1150 of dwarkation botwsen
     tha powera rsaoneJ          to the state to regulate      t&
     trafrlo      in intorioants,      reoognic*d by Cong$xeolr In
     rhe pasw%a of tha ,?abb-Kenyon hot and e.ubse~uentlf
     writtad Vito the Twenty-Plrat bdmmt,*
          Zhat wa8 said in the above msntlonsd 6a#e with
referenoa to tha Coatnor Qlaoer, la our ogia%oa 0911ba
aal& with roiorrlrao b tbh rourts#bth Aaend.~nIC&o the U&n-
atltutloa or alo uaftea Stbt(lls*



           fWt to fllatify thr oourto in holdlag that
     a given sot is en unwartentad invasion oi the ltund-
     mental riphta of the oi81iranb and tharefoxv bo-
     y0nd   t&3   pOliOi   ~OWB~   Or th6 Skrtf#, that   ObjeOuOO
     nut  appear inrn the raoe or tha eat itaoli   ar
     rroa paota  or WtlahfOh
                          the aourte mwdt tgire Ju~olril.
     00~~niianber*
            730   32~4.*3~ cow      0r the imt6   Or m~a5    in tha   0~~6
of EO Crazias   v, 3tag&ens, 105 s. ::. 992, hold in erfjf;Xethnt
the rexwlatian or the l%fuor tl!afffo i* wit&h the
Qorier or the stutfh That drtlols   b, ::eation 2, of E d united
Statar Constitution   provi8irg that 0ltIaorM of WkohState
abnll bs mtitlad    to all of the privileges und hiwmltfaa     of
ITononible Bert .“ora, AdnlnlstYator,            mge 9


oltisenr  of the sev@ral rtaterr,   and Arbiala lb, Zootioa 1,
of the Federal Constitution provid        that no state shall
deap any parson w,ithin lttr jorlsdlot 9 on the squfsl proteatlon
of tho ltns, ware nti cieaimeir to i.ntarfero   rrith the ratstots
oxerofse at lte goLlae power. Thoee gro~i~io:rs of the Con-
atlktion    are violstea   by snr aot, ecrve irr thhs exerolas of
the state’s    polioe  pmer,  that inposeo u burdea upon a non-
relrident of tho lrtato, whleh is not iL'@Ojctdupon tha real-
aonts of the ettte,       and the otete oannot    under the gu.ls;zr
its police power, sake M unreasonable dfeorfdnatiou.
requlrer~~~t of the Liquar Contxvl Aot in oriatsnoe         at that
t&e (April 10, 1907) regulating         the 11414 of intoxiaati      Ii-
quors providing that an appl.losnt for a r&ail liquor 7          1 oonm
maat      La 6 oitiaon o? ths stats and o maidant of t&s oowt
when the lioonss      ia sa     t 1s not a mre ~uiaa ta evade t l 0
prorisfons      of the Const?? t&on   Ihrtirlo 4, zootion 2, and Art-
1010 lb, creation 1) prohlbltin~ dlaarjainvtlon         by a state
ar,alnot nonraei&mts        but Pt la oaloalatml   to aid Ln rogulrt-
ing the ltquor traiila,        by rmdortnf! the Llaenaee subjaat to
px~oe$b whare mit       is brou$ht on hln bond dad by faoflltating
tho detar&istion       of his othar qualiSloat~ons    to oraralsa tha
llaanm#.
                ni 10   atataa   ia Texas turiagrudenee,   Vol.    9, pb 4661
                   *Otm of the most delioate    dutior to be par-
           forned by the judialal      brmoh of the .gavsrmant
           Is that    0s ae.olt3rin.sCLOaat of tke lagielativa
           departrant    to be uiwonetitUtion4l     4nd fmulld.
           The pir#or 02 the oouda     in this   Yesprtot is ONe
           that All be oxsroiabd with graat owtlon,     eb-
           paoially  where the matters in OontYO?OTSY  Barbin
           to goveraarsntal polioleo,  t&o publio heath md
           publlo utlitlea.     . . .*
           Thir a0part3mt held In M opinion wrlttsn          by
Eoaareb’ia Leon L?QROOAaaistaM Attoaaey       G~nerti adfireseod
to Honorable C. R. 4lil: 1.2 Admlniotmtor,      Terns f&uor Gon-
trol i3oard, Aujymt 26 1936, Volume 373, paaa 338, Lottar
Qplnlonn, that a fore & .p aorparatlon would not be authorized
t, obtnln a permit ta dirtrlbute     boor rithin   the State    OS
Texaa. .:a have awefully     considered t&o above mntioned
brler wbnitted    by the ettormya    for the foral&n   oorporatian
4nd do not bal.isre the authorltles     oitsd thareln aw appll-
oabla to the querrtlon under oomldsration,
f.!omrabla ihrt Pord, .Ualal~trator,       PO&S $0


           fn view of the iorafpiatj authorltfer   It 113our opln-
ion th!lt the Stat0 in tho progoor exerolse of itr pollee pmfsr
onn 1o:nlly refws a foraigx oorpor~tlan llama0 to sell beer
end/or wine in this itate,    Therefore, it is ortr further opin-
ion that  the ahova mntiollad pwleion     of Artiole 667-5, ‘Jer-
non.8   haotated   Term1 Code la   oanstitutfonal.